
	
		II
		112th CONGRESS
		2d Session
		S. 2130
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2012
			Mr. Nelson of Florida
			 introduced the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To direct the Secretary of Interior to establish a
		  veterans conservation corps, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Veterans Conservation Corps
			 Authorization Act.
		2.DefinitionsIn this Act:
			(1)CorpsThe
			 term corps means the veterans conservation corps established
			 under section 3(a).
			(2)Eligible
			 veteranThe term eligible veteran means a veteran
			 (as the term is defined in section 101 of title 38, United States Code) that,
			 as of the date on which the application for the corps is submitted—
				(A)is
			 unemployed;
				(B)is not enrolled
			 in any other Federal training program; and
				(C)meets any other
			 criteria that the Secretary determines to be appropriate.
				(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Veterans
			 conservation corps
			(a)EstablishmentThe
			 Secretary, in cooperation with the Secretary of Veterans Affairs and the
			 Secretary of Commerce, shall establish a veterans conservation corps—
				(1)to provide
			 training and employment to eligible veterans;
				(2)to assist
			 eligible veterans in the transition from service in the Armed Forces to
			 civilian life; and
				(3)to assist the
			 Federal Government in maintaining Federal land and water.
				(b)Employment of
			 eligible veterans
				(1)Long-term
			 employment
					(A)Initial
			 periodThe Secretary shall employ in the corps eligible veterans
			 for a 1-year period to carry out work projects assigned under subsection
			 (c).
					(B)Extension of
			 employmentThe Secretary may, on a case-by-case basis and as the
			 Secretary considers appropriate, extend the employment of an eligible veteran
			 under subparagraph (A) for an additional 1-year period.
					(2)Temporary
			 Employment for Student Veterans
					(A)In
			 generalThe Secretary may establish a program in the corps for
			 the short-term employment of eligible veterans that are attending institutions
			 of higher education.
					(B)TermsThe
			 employment of an eligible veteran under subparagraph (A) shall not exceed 16
			 weeks in total.
					(3)CompensationAn
			 eligible veteran employed by the corps under paragraph (1) or (2) shall receive
			 a stipend and living allowance in an amount to be determined by the Secretary,
			 in consultation with Secretary of Veteran Affairs.
				(c)Work
			 projects
				(1)AssignmentEach
			 eligible veteran employed under subsection (b)(1) shall be assigned to a work
			 project that—
					(A)furthers the
			 purposes described in subsection (a); and
					(B)falls within 1 or
			 more of the following categories:
						(i)Transportation
			 improvements, such as improving wilderness trails.
						(ii)Erosion
			 control.
						(iii)Landscape and
			 recreation.
						(iv)Habitat
			 protection and restoration, including removal of invasive species.
						(v)Data
			 collection.
						(vi)Any other
			 specific project category identified under paragraph (2).
						(2)Specification
			 of additional project categoriesNot later than 180 days after
			 the date of enactment of this Act, the Secretary and the Secretary of Commerce
			 shall identify additional project categories that the Secretary and the
			 Secretary of Commerce consider appropriate to further the purposes described in
			 subsection (a).
				(3)Leveraging of
			 military skillsTo the maximum extent practicable, an eligible
			 veteran in the corps shall be assigned to a work project under paragraph (1)
			 that enables the eligible veteran to use the skills that the eligible veteran
			 developed as a member of the Armed Forces.
				(4)Development and
			 supervision of work projectsThe Secretary and the Secretary of
			 Commerce shall develop and supervise the work projects under the corps that
			 relate to the respective jurisdiction of the Secretary and the
			 Secretary.
				(d)Education and
			 training
				(1)In
			 generalThe Secretary, in cooperation with the Secretary of
			 Veterans Affairs and the Secretary of Commerce, shall establish a program as
			 part of the corps to provide to eligible veterans employed under the corps any
			 education or training that is necessary to enable the eligible veterans to
			 carry out the work projects assigned under subsection (c)(1).
				(2)Use of existing
			 facilitiesTo the maximum extent practicable, the Secretary, the
			 Secretary of Veterans Affairs, and the Secretary of Commerce shall use existing
			 facilities of the Federal Government to provide the education and training
			 required under paragraph (1).
				
